MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  May 18 2017, 10:10 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                      Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General

                                                        Matthew B. MacKenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Darius Anderson,                                        May 18, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A04-1611-CR-2693
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jane Woodward
Appellee-Plaintiff                                      Miller, Judge
                                                        Trial Court Cause No.
                                                        71D01-1603-F3-20



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017              Page 1 of 6
                                             Case Summary
[1]   Darius Anderson appeals his convictions, following a bench trial, for two

      counts of level 3 felony attempted robbery. Anderson asserts that the State

      presented insufficient evidence to support his convictions. Finding the evidence

      sufficient, we affirm.


                                 Facts and Procedural History
      The evidence most favorable to the convictions indicates that on March 24,

      2016, Candice Kramer and her friend Tiffany Hisler drove to Mishawaka to

      pick up Anderson and his friend Dwayne Johnson. Hisler and Johnson

      previously met on a dating website and had been talking to each other for a

      couple weeks. After picking up Anderson and Johnson, Kramer and Hisler

      drove back to Hisler’s apartment in Michigan where all four of them hung out

      to “get to know each other” better. Tr. at 8. Toward the end of the evening,

      Kramer agreed to drive Anderson and Johnson back to Mishawaka, but Hisler

      told Johnson to give Kramer ten dollars for gas money. Johnson angrily gave

      Kramer ten dollars for gas but told Hisler he was going to “beat [Kramer’s]

      ass.” Id. at 49. On the way back to Mishawaka, the women sat in the front seat

      of the car, and the men sat in the back seat. As they were driving, Johnson

      texted Hisler that their relationship was over. Kramer could hear that

      Anderson and Johnson were having a mumbled conversation, but she could not

      make out what they were saying to each other. Unbeknownst to the women,

      Johnson and Anderson were discussing what was “about to happen.” Id. at 85.



      Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017   Page 2 of 6
[2]   Johnson directed Kramer to drive to the very back of the parking lot by a

      dumpster located in the Hickory Village Apartments. When Kramer parked the

      car, Johnson and Anderson both pulled out handguns, pointed their guns at

      Kramer and Hisler, and aggressively demanded both women’s belongings.

      Both men reached over the seat and tried to grab Kramer’s bag that was sitting

      next to the middle console. Johnson also tried to grab the gas money from

      Hisler. Kramer held onto her bag, and as she tussled with both men, Johnson

      stated, “[G]ive me all your shit bitch. Give me all your shit.” Id. at 41.

      Johnson then exited the car and tried to open the passenger-side door where

      Hisler was seated, but the door was locked. Simultaneously, Anderson exited

      the car and opened the driver’s-side door and tried to pull Kramer and her bag

      from the vehicle. Anderson punched Kramer in the face during the scuffle, but

      she was able to keep control of her bag and shut and lock her door. Johnson

      and Anderson then fled the scene together while Kramer and Hisler drove to a

      church and called the police. When police eventually located Johnson and

      Anderson in a nearby apartment complex, they were still together.


[3]   The State charged Anderson with two counts of level 3 felony attempted

      robbery. Following a bench trial, the trial court found Anderson guilty as

      charged. The court sentenced Anderson to four years executed on each count,

      to be served consecutively, for an aggregate sentence of eight years. This appeal

      ensued.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017   Page 3 of 6
                                       Discussion and Decision
[4]   Anderson contends that the State presented insufficient evidence to support his

      attempted robbery convictions. When reviewing a claim of insufficient

      evidence, we neither reweigh the evidence nor assess witness credibility. Bell v.

      State, 31 N.E.3d 495, 499 (Ind. 2015). We look to the evidence and reasonable

      inferences drawn therefrom that support the conviction, and will affirm if there

      is probative evidence from which a reasonable factfinder could have found the

      defendant guilty beyond a reasonable doubt. Id. In short, if the testimony

      believed by the trier of fact is enough to support the conviction, then the

      reviewing court will not disturb it. Id. at 500.


[5]   To convict Anderson of his offenses as charged, the State was required to prove

      beyond a reasonable doubt that, while armed with a deadly weapon, Anderson

      knowingly or intentionally attempted to take property from Kramer and Hisler

      by threatening the use of force. See Ind. Code §§ 35-42-5-1 (robbery), 35-41-5-1

      (attempt). Additionally, a “person who knowingly or intentionally aids,

      induces, or causes another to commit an offense, commits that offense ….”

      Ind. Code § 35-41-2-4. “It is well settled that there is no distinction between the

      responsibility of a principal and an accomplice.” Stokes v. State, 919 N.E.2d
1240, 1245 (Ind. Ct. App. 2010), trans. denied. Anderson asserts that while the

      evidence is sufficient to prove that Johnson1 was armed with a handgun and




      1
       The record indicates that Johnson pled guilty to one count of level 3 felony attempted robbery. Tr. at 74.
      He testified at Anderson’s bench trial as a prosecution witness.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017                Page 4 of 6
      attempted to take property from both women by threatening the use of force,

      there was an “evidentiary discrepancy” regarding whether Anderson was armed

      and his level of participation in these crimes, and therefore there was

      insufficient evidence to convict him as either a principal or an accomplice.

      Appellant’s Br. at 8. We disagree.


[6]   Kramer testified that both Anderson and Johnson were armed with handguns,

      both men pointed their guns at the two victims, and both men aggressively

      demanded both women’s belongings. See Tr. at 15. This testimony was

      sufficient to support Anderson’s convictions of attempted robbery as a principal

      with respect to both victims.


[7]   Moreover, even assuming that Johnson was the principal perpetrator of the

      crimes, factors generally considered in determining whether a person has aided

      another in the commission of a crime include: (1) presence at the scene of the

      crime; (2) companionship with another engaged in a crime; (3) failure to oppose

      the commission of the crime; and (4) the course of conduct before, during, and

      after the occurrence of the crime. Stokes, 919 N.E.2d at 1245. All four factors

      overwhelmingly support a conclusion that Anderson knowingly or intentionally

      aided Johnson in the commission of two attempted robberies. Indeed,

      Anderson was no mere spectator to these crimes as he appears to suggest. The

      evidence shows that after Johnson directed Kramer to drive to the back of the

      parking lot, he and Anderson talked quietly about what was “about to happen.”

      Tr. at 85. Anderson not only aggressively demanded both women’s belongings

      while armed with a deadly weapon, but when Johnson exited the car and tried

      Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017   Page 5 of 6
      to get money from Hisler, Anderson also exited the car and tried to grab

      Kramer’s bag, punching her in the face during the struggle. The two men fled

      the scene together and were still together when located by police. In sum, the

      evidence supports Anderson’s convictions as both a principal and an

      accomplice. Accordingly, we affirm.


[8]   Affirmed.


      Baker, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1611-CR-2693 | May 18, 2017   Page 6 of 6